Title: George Gilpin to Thomas Jefferson, 7 August 1809
From: Gilpin, George
To: Jefferson, Thomas


          Dear Sir,  Alexandria August 7th 1809
            A Sense of duty and respect has for a long time urged me to write to & to thank you for a favor which you conferred on me as an individual and also for that Obligation which I lay under with the rest of my fellow Citizens for the great and eminent Services rendered to our country as President of the United States for during the whole time it did appear to me that your desire and constant Aim was to establish compleat civil & Religious liberty and by your example precept and authority endeavoured to order things that our Country if no more might be made happy on this Globe and remain an Assileum for the persecuted and opressed, you have as far as possible given the United States a fair trial how long her Citizens will preserve the blessing time must Shew the rapid prosperity of this Country has excited in a part of the inhabitants a thirst for gain that has produced bad Symptoms, and England with whoes intrest our carreing trade interferes will use all her art and by every means in her power draw a part of the people of these States to her intrest and by their means endeavour to distract our counsels and divide us if She can and there are disappointed men who will undertake any thing, England has assumed a consequence in the Scale of nations which She cannot Support without the whole of the carreing trade the profits of which is to enable her Merchants to lend the goverment money & to rear Seamen to man her fleets when they ar wanted to monopolise all the profitable part of the Carreing trade has been her Aim for many years, any nation or Set of men who think that England will give up any part that She can hold will find them Selves mistaken and I believe the proposial Sent by Oakley to Mr Erskine a trick, the Embargo and non intercourse had distressed her the Baltick was shut and Supplies of navel Stores and provisions must be had for, Europe and the West Indies and that immediately and to encurge her fleet by prizes for that will come to pass, Mr Jackson has not Arived yet.I hope that you will pardon me for troubling you by writing on a Subject you understand much better than I do,
          I wish you health and happiness. I am with high considerations of respect your very Humble Servt, George Gilpin
        